UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                         No. 20-2209

In re: PHILIP JAY FETNER,

                        Debtor,

-------------------------------------

PHILIP JAY FETNER,

                        Debtor - Appellant,

                v.

KEVIN R. MCCARTHY,

                        Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-00316-AJT-MSN)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip Jay Fetner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Philip Jay Fetner appeals the district court’s orders dismissing his bankruptcy appeal

and denying reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Fetner v. Hotel St. Cap.,

L.L.C., No. 1:20-cv-00316-AJT-MSN (E.D. Va. Aug. 26, 2020 & Oct. 7, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2